DETAILED ACTION
This Office Action is in response to Application No. 16/284,078 filed on February 25th, 2019. Claims 1-19 are presented for examination and are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4th, 2020 has been filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15 is a system claim that recites “an artificial neural network”. Artificial neural networks are defined as a collection of connected units or nodes called neurons which model the neurons in a biological brain and are computational algorithms. The means to implement the system may be regarded as software per se and the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen (US 20180330245 A1). 

In regards to claim 1, Cohen teaches the following:
A system comprising: a memory comprising executable program code: and a processing unit to execute the program code to: 
[ (¶0111) “A set of instructions 2926 1 can also be stored within the main memory (e.g., in main memory segment 2904 1). Further, a set of instructions 2926 2 can also be stored within the one or more processor”
In this reference, a set of instructions is equivalent to the executable program code and the processor is equivalent to a processing unit to execute the program code. ]
receive first multi-spectral reflectance data; 
[ (¶0048) “Satellite spectral data is acquired in satellite imagery acquisition 201.”

receive weather data; 
[ (¶0050) “Also input to data integration 250 are orchard data 220, weather data 230” ]
input the first multi-spectral reflectance data and the weather data to an artificial neural network;
[ (¶0050) “output of image processing and analysis 210 is input to data integration 250. Also input to data integration 250 are orchard data 220, weather data”
This paragraph from Cohen explicitly teaches weather data and processed satellite data (as well as the possibility for other types of data) into the data integration. Data integration then processes this data into one lump sum and passes that into the crop management model which includes an artificial neural network as seen in the start of (¶0051). ]
generate, using the artificial neural network, second multi-spectral reflectance data based on the received first multi-spectral reflectance data and the received weather data.
[ (¶0101) “outputs from precision agriculture machine learned model (2500) are input to spatial autocorrelation processing In general, the spatial autocorrelation module (2510) processes the output predictions (e.g., output conditions measured) to interpolate the data so as to develop intensity values across the areas of the orchard plot.”
This citation teaches a newly created second spectral reflectance data being overlaid in tandem with output predictions after it has been processed in the neural network to form a newly visualized form of the data for the user. Therefore a new multi-spectral reflectance data (outputs) that was based off of weather data and the first spectral data has been created by the artificial neural network (precision agriculture machine learned model). ]

In regards to claim 8, Cohen teaches the following:
A method comprising: receiving first multi-spectral reflectance data at a first input of a trained neural network:
[ (¶0050)
This paragraph from Cohen explicitly teaches weather data and processed satellite data (as well as the possibility for other types of data) into the data integration. Data integration then processes this data and hands it to the model as seen in the start of paragraph (¶0051). ]
receiving weather data at a second input of the trained neural network:
[ (¶0050) “Also input to data integration 250 are orchard data 220, weather data 230”
Along with figure 10 being cited above, this citation explicitly teaches that weather data can be one of the inputs for the model. ]
generating, using the artificial neural network, second multi-spectral reflectance data based on the received first multi-spectral reflectance data and the received weather data.
[ (¶0101) “outputs from precision agriculture machine learned model (2500) are input to spatial autocorrelation processing” ]
[ (¶0101) “The interpolation of the data from the precision agriculture learned model allows the data to be mapped across an orchard plot to see “hotspots” for the output prediction.”
These citation from Cohen show an embodiment of the machine learning model, which takes in the spectral reflectance data and weather data, outputting data that is fed into a spatial processing function that then maps out the processed data thereby creating a new spectral reflectance data. ]





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20180330245 A1) in view of Non-patent literature:  “Google Earth Pro: A Tutorial.” University of Waterloo, 2016. (Hereby known as Waterloo)
In regards to claim 6, A system according to Claim 1, is taught by Cohen as in the rejection for claim 1 above, Cohen also teaches the following:
the processing unit to execute the program code to: receive a request from a client device:
[ (¶0107) “For example, the precision agriculture system may display a means for a user to select a level of resolution of output conditions on a map.”
In this citation, user is synonymous with client and the reference teaches the user making a request by selecting a particular output condition on the map. ]
and receive the first multi-spectral reflectance data from the selected provider.
[ (¶0067) “the precision agriculture remote sensing platform receives, as input, spectral data (i.e., data generated from reflections of light from the terrain as measured across several spectral bands)”
This citation shows the model receiving the spectral reflectance data from the satellite. ]
[ (¶0043) “satellite data acquisition (175). Satellite data acquisition 175 may be a satellite service provider that acquires the satellite spectral data from one or more satellites (e.g., Digital Globe, Pleiades, RapidEye, Landsat, etc.).”
This citation shows the ability for the provider to be a variety of different satellite or spectral data providing companies. ]
What is not explicitly taught by Cohen is the following:
select one of two or more reflectance data providers based on request;
This is however taught by University of Waterloo’s document titled “Google Earth Pro: a tutorial” as seen below:
[ (Pg. 2, Fig. 1)
This figure in the document shows Google Earth and the user-facing application contains a panel on the left side that allows the user to select different layers/overlays that would change the satellite or spectral reflectance data that appears on screen for the user. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other 


In regards to claim 7, A system according to Claim 6, is taught by Cohen/Waterloo as in the rejection for claim 6 above, Cohen also teaches the following:
wherein the request includes a metric,
[ (¶0044) “The weather stations (135 and 140) are located throughout the regions of agriculture interest, and collect various well-known weather metrics, including temperature, rainfall, humidity, etc.”
This citation shows that the data includes metrics and as previously cited in (¶0107), the client interface allows for complete control in terms of what inputs and outputs will be selected for the system to display/calculate. ]
and wherein the processing unit is to execute the program code to: determine a value of the metric based on the second multi-spectral reflectance data;
[ (¶0074) “the orchard data model consists of a hierarchy of variables which, when delineated into buckets, form pathways that provide correlations among the variables to one or more output metrics.”

[ (¶0074) “has a numeric range from “0 to Z.” Using a machine learning process, during a first stage of discovery, boundaries of values for the variables are delineated to create buckets” ]
[ (¶0074) “sing machine learning discovery, variable(1) is demarcated into three buckets: 0 to 1/3Z, 1/3Z to 2/3Z, and 2/3Z to Z”
 	These two citations from Cohen show that the metrics from the output model have a value assigned to them and are categorized by that numerical value. ]
	and transmit the value to the client device.
[ (¶0106) “In one or more embodiments, the user may view data, on one or more output conditions, at various levels of detail or various resolutions of the orchards under analysis.” 
This citation shows that the user is able to access the data that was processed in the above citations. This would be the same data that is being processed by the model from the requested metrics. ]


In regards to claim 13, A method according to Claim 8, is taught by Cohen as in the rejection for claim 8 above, Cohen also teaches the following:
further comprising: receiving a request from a client device:
[ (¶0107) “For example, the precision agriculture system may display a means for a user to select a level of resolution of output conditions on a map.”
In this citation, user is synonymous with client and the reference teaches the user making a request by selecting a particular output condition on the map. ]
and receive the first multi-spectral reflectance data from the selected provider.

This citation shows the model receiving the spectral reflectance data from the satellite. ]
[ (¶0043) “satellite data acquisition (175). Satellite data acquisition 175 may be a satellite service provider that acquires the satellite spectral data from one or more satellites (e.g., Digital Globe, Pleiades, RapidEye, Landsat, etc.).”
This citation shows the ability for the provider to be a variety of different satellite or spectral data providing companies. ]
What is not explicitly taught by Cohen is the following:
select one of two or more reflectance data providers based on request;
This is however taught by University of Waterloo’s document titled “Google Earth Pro: a tutorial” as seen below:
[ (Pg. 2, Fig. 1)
This figure in the document shows Google Earth and the user-facing application contains a panel on the left side that allows the user to select different layers/overlays that would change the satellite or spectral reflectance data that appears on screen for the user. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen and the ability for the user or client to select satellite providers for different views or filters of spectral data. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the user or client the ability to sort through data that might be extraneous at the time of viewing without deleting the data entirely. It would also allow the user to overlay and compare data to make sure that one source of gathered data would not be 



In regards to claim 14, A method according to Claim 13, is taught by Cohen/Waterloo as in the rejection for claim 13 above, Cohen also teaches the following:
wherein the request includes a metric,
[ (¶0044) “The weather stations (135 and 140) are located throughout the regions of agriculture interest, and collect various well-known weather metrics, including temperature, rainfall, humidity, etc.”
This citation shows that the data includes metrics and as previously cited, the client interface allows for complete control in terms of what inputs and outputs will be selected for the system to display/calculate. ]
and the method further comprising: determining a value of the metric based on the second multi-spectral reflectance data;
[ (¶0074) “the orchard data model consists of a hierarchy of variables which, when delineated into buckets, form pathways that provide correlations among the variables to one or more output metrics.”
	This citation teaches a plurality of variables that are input into the model, one of which could be the processed second reflectance data from the data integration processing model, and sorts them into buckets. ] 
[ (¶0074) “has a numeric range from “0 to Z.” Using a machine learning process, during a first stage of discovery, boundaries of values for the variables are delineated to create buckets” ]
[ (¶0074) “sing machine learning discovery, variable(1) is demarcated into three buckets: 0 to 1/3Z, 1/3Z to 2/3Z, and 2/3Z to Z”

	and transmitting the value to the client device.
[ (¶0106) “In one or more embodiments, the user may view data, on one or more output conditions, at various levels of detail or various resolutions of the orchards under analysis.” 
This citation shows that the user is able to access the data that was processed in the above citations. This would be the same data that is being processed by the model from the requested metrics. ]



Claims 2-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20180330245 A1) in view of Freitag (US 20180189564 A1).
In regards to claim 2, A system according to Claim 1, is taught by Cohen as in the rejection for claim 1 above, Cohen also teaches the following:
the processing unit to execute the program code to train the artificial neural network based on historical multi-spectral reflectance data, historical weather data
[ (¶0072) “a machine-learned model that parses the data into buckets for analysis of subsequent variables. For this embodiment, the satellite data includes the variables “thermal image” and “vegetative index.” The weather data includes, for this embodiment, “chilling hours” and “rainfall.” ]
[ (¶0014) “FIG. 3b illustrates a block diagram to generate historical data for weather data”

[ (Fig. 30) 
This figure shows the processing unit utilizing instructions (program code) to operate the methods and functions of the system which would include training the artificial neural network. ]
What is not explicitly taught by Cohen is the following:
 and on a smoothed version of the historical multi-spectral reflectance data.
This is however taught by Freitag, as seen below: 
[ (¶0062) “a smoothing function is applied to the temporal sequence of vegetation indices to reduce noise. For example, the smoothing function can remove extraneous and/or erroneous vegetation index measurements.”
This citation from Freitag teaches the smoothing function as applied to data. Spectral data is referenced explicitly in the satellite pixels. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen and a smoothing function that can remove erroneous outliers in machine learning data sets as taught by Freitag. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide “The smoothing function filters out erroneous satellite pixels due to, for example, clouds, as well as other noise within the satellite images” [ Freitag (¶0062) ]. This would provide the recognized benefit of more accurate data sets and machine learning models overall. 



In regards to claim 3, A system according to Claim 2, is taught by Cohen/Freitag as in the rejection for claim 2 above, Cohen continues to teach the following: 
wherein training of the artificial neural network comprises: generation, using the artificial neural network, of intermediate multi-spectral reflectance data based on the historical multi-spectral reflectance data and the historical weather data:
[ (¶0093) “As discussed above, satellite images are received (satellite imagery acquisition 2110) for intermediate processing in satellite image processing”
This citation shows that the satellite images are processed and the output is an intermediate spectral data. ]
[ (¶0049) “In general, the image processing and analysis 210 implements specialized models.”
	This is to further show that the image processing cited above is indeed a neural network and a part of the same model that is used for the overall analysis. ]
[ (¶0050) “output of image processing and analysis 210 is input to data integration 250. Also input to data integration 250 are orchard data 220, weather data”
	The citation above and the rest of paragraph 50 shows that after the first stage of processing is done, the output of the image processing is combined with other pieces of data and put into a data integration model that merges the data and continues to run another sequence of the machine learning model on it which creates another intermediate spectral data that is input into the final crop management model. ]
 [ (¶0077) “In essence, the output metrics 1330 calibrate the orchard data model to the output conditions.”
This citation teaches modifying the neural network based on the comparison by showing that Cohen calibrates the neural network based on the output conditions. ]
What is not explicitly taught by Cohen is the following:
comparison of the intermediate multi-spectral reflectance data with the smoothed version of the historical multi-spectral reflectance data;
and modifying the artificial neural network based on the comparison.
This is however taught by Freitag as seen below:
 [ (¶0036) “In an embodiment, a smoothing unit 224 can apply a smoothing function to reduce any noise in the satellite measured temporal sequence”
This citation shows that Freitag applies a smoothing function to reduce outliers and improve accuracy. ]
[ (¶0036) “for a given pixel location, a data point (e.g., vegetation indices and timestamps) when the pixel location has cloud cover. The removed data point can be replaced by taking into account the values of vegetation indices for the same pixel location at earlier or later timestamps.”
This citation just a few sentences later talks about how after the smoothing operation has been done, the model will compare the new smoothed data and the previous data to fill in gaps that might have been caused by the smoothing operation. ]
With respect to Claim 3, it is substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying. Please see the motivation to combine in Claim 2 above.


In regards to claim 4, A system according to Claim 1, is taught by Cohen in the rejection for claim 1 above, Cohen also teaches the following:
and generation of the second multi-spectral reflectance data based on the received first multi-spectral reflectance data and the weather feature data.
[ (¶0101) “outputs from precision agriculture machine learned model (2500) are input to spatial autocorrelation processing” ]

These citation from Cohen show an embodiment of the machine learning model, which takes in the spectral reflectance data and weather data, outputting data that is fed into a spatial processing function that then maps out the processed data thereby creating a new spectral reflectance data. ]
What is not explicitly taught by Cohen is:
wherein generation of the second multi-spectral reflectance data comprises: generation of weather feature data based on the weather data;
This is however taught by Freitag as seen below:
[ (¶0050) “A machine learning classifier is trained to identify the relationship between historical feature values and historical training labels.” ]
[ (¶0054) “The minimum, maximum, mean, median, and/or standard deviation of precipitation during the two week window can be used as features to feed into the training of the classifier” 
These citations from Freitag show that the machine learning model allow for weather data to be taken in and the model will extract feature data from it. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen and a feature extractor as taught by Freitag. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the model with a basis to create predictions with less noise [ Freitag (¶0054) ]. This would provide the recognized benefit of more accurate data sets and machine learning models overall. 


In regards to claim 5, A system according to Claim 4, is taught by Cohen/Freitag as in the rejection for Claim 4 above. The rest is taught by Freitag as seen below:
wherein a time series interval of the weather feature data is different from a time-series interval of the weather data
[ (¶0054) “However, aggregating the precipitation data over a period of time (e.g., such as two weeks) makes it less noisy”
	This citation shows that extracting feature data from precipitation data creates a new data that can remove inaccuracies and therefore will be different. ]
	With respect to Claim 5, it is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying. Please see the motivation to combine in Claim 4 above.



In regards to claim 9, A method according to Claim 8, is taught by Cohen as in the rejection for claim 8 above. Freitag further discloses and teaches the rest of claim 9:
further comprising: receiving historical multi-spectral reflectance data associated with a first time period and historical weather data associated with the first time period:
[ (Fig. 1)
This figure in box 1 shows gathering data and explicitly discloses satellite data which is the equivalent to multi-spectral reflectance data, weather data and historical data. In paragraph (¶0005) of Freitag, it is further disclosed that historical data includes weather data. ]
 applying a smoothing algorithm to the historical multi-spectral reflectance data to generate smoothed historical multi-spectral reflectance data;

This citation from Freitag teaches the smoothing function as applied to data. Spectral data is referenced explicitly in the satellite pixels. ]
 and training the neural network based on the historical multi-spectral reflectance data, the historical weather data and the smoothed historical multi-spectral reflectance data.
[ (Fig. 1)
	This figure again shows the complete process of the data being gathered, then being smoothed and then processed by the machine learning model with reference number 512 within the figure. ]
 	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a method for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen and a smoothing function, the comparison of smoothing data with historical data and training a neural network model based off the combination of the above data as taught by Freitag. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide “The smoothing function filters out erroneous satellite pixels due to, for example, clouds, as well as other noise within the satellite images” [ Freitag (¶0062) ]. This would provide the recognized benefit of a more accurate and robust machine learning model overall. 


In regards to claim 10, A method according to Claim 9, is taught by Cohen/Freitag as in the rejection for claim 9 above. Cohen further discloses the following for claim 10 as seen below:
wherein training the neural network comprises: generation, using the artificial neural network, intermediate multi-spectral reflectance data based on the historical multi-spectral reflectance data and the historical weather data;
[ (¶0093) “As discussed above, satellite images are received (satellite imagery acquisition 2110) for intermediate processing in satellite image processing”
This citation shows that the satellite images are processed and the output is an intermediate spectral data. ]
[ (¶0049) “In general, the image processing and analysis 210 implements specialized models.”
This is to further show that the image processing cited above is indeed a neural network and a part of the same model that is used for the overall analysis. ]
[ (¶0050) “output of image processing and analysis 210 is input to data integration 250. Also input to data integration 250 are orchard data 220, weather data”
The citation above and the rest of paragraph 50 shows that after the first stage of processing is done, the output of the image processing is combined with other pieces of data and put into a data integration model that merges the data and continues to run another sequence of the machine learning model on it which creates another intermediate spectral data that is input into the final crop management model. ]
What is not explicitly taught by Cohen is the following:
comparison of the intermediate multi-spectral reflectance data with the smoothed version of the historical multi-spectral reflectance data;
and modifying the artificial neural network based on the comparison.

This is however taught by Freitag as seen below:

This citation shows that Freitag applies a smoothing function to reduce outliers and improve accuracy. ]
[ (¶0036) “for a given pixel location, a data point (e.g., vegetation indices and timestamps) when the pixel location has cloud cover. The removed data point can be replaced by taking into account the values of vegetation indices for the same pixel location at earlier or later timestamps.”
This citation just a few sentences later talks about how after the smoothing operation has been done, the model will compare the new smoothed data and the previous data to fill in gaps that might have been caused by the smoothing operation. ]
With respect to Claim 10, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying. Please see the motivation to combine in Claim 9 above.



In regards to claim 11, A method according to Claim 8, is taught by Cohen in the rejection for claim 8 above, Cohen also teaches the following:
and generation of the second multi-spectral reflectance data based on the received first multi-spectral reflectance data and the weather feature data.
[ (¶0101) “outputs from precision agriculture machine learned model (2500) are input to spatial autocorrelation processing” ]
[ (¶0101) “The interpolation of the data from the precision agriculture learned model allows the data to be mapped across an orchard plot to see “hotspots” for the output prediction.”

What is not explicitly taught by Cohen is:
wherein generation of the second multi-spectral reflectance data comprises: generation of weather feature data based on the weather data;
This is however taught by Freitag as seen below:
[ (¶0050) “A machine learning classifier is trained to identify the relationship between historical feature values and historical training labels.” ]
[ (¶0054) “The minimum, maximum, mean, median, and/or standard deviation of precipitation during the two week window can be used as features to feed into the training of the classifier” 
These citations from Freitag show that the machine learning model allow for weather data to be taken in and the model will extract feature data from it. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a method for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen and a feature extractor as taught by Freitag. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the model with a basis to create predictions with less noise [ Freitag (¶0054) ]. This would provide the recognized benefit of more accurate data sets and machine learning models overall. 



In regards to claim 12, A system according to Claim 11, is taught by Cohen/Freitag as in the rejection for Claim 11 above. The rest is taught by Freitag as seen below:
wherein a time series interval of the weather feature data is different from a time-series interval of the weather data
[ (¶0054) “However, aggregating the precipitation data over a period of time (e.g., such as two weeks) makes it less noisy”
	This citation shows that extracting feature data from precipitation data creates a new data that can remove inaccuracies and therefore will be different.]
	With respect to Claim 12, it is substantially similar to Claim 11 and is rejected in the same manner, the same art and reasoning applying. Please see the motivation to combine in Claim 11 above.



Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Guo (US 10949972 B2) and further in view of Freitag (US 20180189564 A1)



Regarding claim 15, Cohen teaches the following: 
A system comprising: an artificial neural network comprising: an input layer to receive first multi-spectral time-series reflectance data associated with a first time interval and time-series weather data of a plurality of weather-related metrics,
[ (Fig. 22) 
This figure highlights the process of a neural network taking in various data like weather or spectral reflectance data and inputting it into the neural network. ] 
and an output layer to output second multi-spectral reflectance data.

This citation from Cohen teaches the machine learning model having an output of a second data form that will be put into the prediction model. This citation therefore teaching the second output reflectance data with the output metrics as cited in the reference. ]
What is not taught by Cohen is the following: 
the time-series weather data associated with a second time interval;
a convolutional layer to receive the time-series weather data
and to output time-series weather feature data associated with the first time interval;
The following limitations are however taught by Guo as seen below:
the time-series weather data associated with a second time interval;
[ (Fig. 10)
	This figure shows the process for the neural network performing the operations and explicitly discloses two different time intervals which are used for analysis in the model. Guo also states that weather data can be used in the temporal chunks/sequences (Column 26, Line 57 – Column 27, Line 18) ]
	a convolutional layer to receive the time-series weather data
[ (Fig. 12) 
This figure showcases a convolutional layer within the neural network and as the input includes time-series weather data as shown in figure 10 above, the convolutional layer will also process said data. ]
What is not explicitly taught by Cohen or Guo is the following which is taught by Freitag:
and to output time-series weather feature data associated with the first time interval;
[ (¶0050) “A machine learning classifier is trained to identify the relationship between historical feature values and historical training labels.” ]
[ (¶0054) “The minimum, maximum, mean, median, and/or standard deviation of precipitation during the two week window can be used as features to feed into the training of the classifier” 
These citations from Freitag show that the machine learning model allow for weather data to be taken in and the model will extract feature data from it. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen and multiple points of data and convolutional layers as taught by Guo. Further, it would be obvious to combine the machine learning model with convolutional layers as taught by Cohen/Guo with the ability to extract feature data from weather patterns that is input into the model as taught by Freitag. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the model with the ability to ensure that there is enough temporal frequency for the data. [ Guo (Column 13, Lines 39-59) ]. This would provide the recognized benefit of more accurate model predictions with the data being more reliable.

Regarding claim 16, A system according to claim 15, is taught by Cohen/Guo/Freitag as in the rejection for claim 15 seen above. The rest of the claim is taught by Freitag as seen below:
wherein the artificial neural network is trained based on historical multi-spectral reflectance data, historical weather data and on a smoothed version of the historical multi-spectral reflectance data.
[ (¶0053)
This paragraph along with figure 10 teach the generation of intermediate data from Cohen. Specifically, water data is taken from a source and compiled into historical data and is used to create “chilling models” that represent various data features for the water. It also explicitly mentions weather data combined with previous citations from figure 10 that show a plurality of different variables, like multi-spectral reflectance, being fed into the machine learning model for training. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen and multiple points of data and convolutional layers as taught by Guo. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the model with the ability to ensure that there is enough temporal frequency for the data. [ Guo (Column 13, Lines 39-59) ]. Further, it would be obvious to combine the Cohen/Guo system with the smoothing operations as taught by Freitag. The reason it would be obvious is because one of ordinary skill in the art would recognize that it would provide “The smoothing function filters out erroneous satellite pixels due to, for example, clouds, as well as other noise within the satellite images” [ Freitag (¶0062) ]. This would provide the recognized benefit of more accurate data sets and machine learning models overall.



Regarding claim 17, A system according to claim 16, is taught by Cohen/Guo/Freitag as in the rejection for claim 16 seen above. Cohen continues to teach additional limitations of the claim as seen below:
wherein training of the artificial neural network comprises: generation, using the artificial neural network, of intermediate multi-spectral reflectance data based on the historical multi-spectral reflectance data and the historical weather data:
[ (¶0053)
This paragraph along with figure 10 teach the generation of intermediate data from Cohen. Specifically, water data is taken from a source and compiled into historical data and is used to create “chilling models” that represent various data features for the water. It also explicitly mentions weather data combined with previous citations from figure 10 that show a plurality of different variables, like multi-spectral reflectance, being fed into the machine learning model for training. ]
What is not explicitly taught by Cohen is the following:
comparison of the intermediate multi-spectral reflectance data with the smoothed version of the historical multi-spectral reflectance data;
and modifying the artificial neural network based on the comparison.
This is however taught by Freitag as seen below:
 [ (¶0036) “In an embodiment, a smoothing unit 224 can apply a smoothing function to reduce any noise in the satellite measured temporal sequence”
This citation shows that Freitag applies a smoothing function to reduce outliers and improve accuracy. ]
[ (¶0036) “for a given pixel location, a data point (e.g., vegetation indices and timestamps) when the pixel location has cloud cover. The removed data point can be replaced by taking into account the values of vegetation indices for the same pixel location at earlier or later timestamps.”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen and multiple points of data and convolutional layers as taught by Guo. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the model with the ability to ensure that there is enough temporal frequency for the data. [ Guo (Column 13, Lines 39-59) ]. This would provide the recognized benefit of more accurate model predictions with the data being more reliable. Further, it would also be obvious to combine the system as taught by Cohen/Guo with the smoothing function that can remove erroneous outliers in machine learning data sets as taught by Freitag. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide “The smoothing function filters out erroneous satellite pixels due to, for example, clouds, as well as other noise within the satellite images” [ Freitag (¶0062) ]. This would provide the recognized benefit of more accurate data sets and machine learning models overall.




Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen/Guo/Freitag in view of Non-patent literature:  “Google Earth Pro: A Tutorial.” University of Waterloo, 2016. (Hereby known as Waterloo)



In regards to claim 18, A system according to claim 15, is taught by Cohen/Guo/Freitag as in the rejection for claim 15 above. The following parts of the claim are taught by Cohen as seen below:
further comprising: a data server to: receive a request from a client device;
[ (¶0107) “For example, the precision agriculture system may display a means for a user to select a level of resolution of output conditions on a map.”
This citation teaches a user being able to make a request via the user selecting output conditions and resolution for the map that they would like to see. ]
and receive the first multi-spectral reflectance data from the selected provider.
[ (¶0067) “the precision agriculture remote sensing platform receives, as input, spectral data (i.e., data generated from reflections of light from the terrain as measured across several spectral bands)”
This citation shows the model receiving the spectral reflectance data from the satellite. ]
[ (¶0043) “satellite data acquisition (175). Satellite data acquisition 175 may be a satellite service provider that acquires the satellite spectral data from one or more satellites (e.g., Digital Globe, Pleiades, RapidEye, Landsat, etc.).”
This citation shows the ability for the provider to be a variety of different satellite or spectral data providing companies. ]
What is not explicitly taught by Cohen is the following:
select one of two or more reflectance data providers based on request;
This is however taught by University of Waterloo’s document titled “Google Earth Pro: a tutorial” as seen below:
[ (Pg. 2, Fig. 1)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for utilizing reflectance data along with other factors in a machine learning model as taught by Cohen and the ability for the user or client to select satellite providers for different views or filters of spectral data. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide the user or client the ability to sort through data that might be extraneous at the time of viewing without deleting the data entirely. It would also allow the user to overlay and compare data to make sure that one source of gathered data would not be biased. This would provide the recognized benefit of more control for the user alongside the benefit of being able to verify data for inaccuracies that a satellite provider may have.

In regards to claim 19, A system according to Claim 18, is taught by Cohen/Guo/Freitag/Waterloo as in the rejection for claim 18 above. The rest of the claim is taught by Cohen as seen below:
wherein the request includes a metric,
[ (¶0107) “For example, the precision agriculture system may display a means for a user to select a level of resolution of output conditions on a map.” ]
[ (¶0044) “The weather stations (135 and 140) are located throughout the regions of agriculture interest, and collect various well-known weather metrics, including temperature, rainfall, humidity, etc.”

and wherein the data server is further to: determine a value of the metric based on the second multi-spectral time-series reflectance data,
[ (¶0073) 
	This citation includes the processed data being analyzed talks about variables (metrics) being associated for evaluating the data. It also explicitly mentions thermal and multispectral variables being analyzed. ]
	and transmit the value to the client device.
[ (¶0106) “In one or more embodiments, the user may view data, on one or more output conditions, at various levels of detail or various resolutions of the orchards under analysis.” 
This citation shows that the user is able to access the data that was processed in the above citations. This would be the same data that is being processed by the model from the requested metrics. ]
		


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190050948 A1 – Crop prediction system that uses machine learning, reflectance data, smoothing data, and feature extraction for spectral data.
US 20170090068 A1 – Estimating soil properties within a field using hyperspectral sensing and utilizes model training, spectral reflectance data, and historical weather 
US 20190259108 A1 – Crop identification using satellites observations. Teaches spectral reflectance data, historical weather data and the use of neural networks and smoothing data points.
US 20190236358 A1 – Multispectral filters that teaches spectral reflectance, weather conditions and intervals of time based data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123